DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.       In an amendment dated, September 02, 2022, claim(s) 1 is/are amended and claim(s)  2-11 are newly added. Currently claims 1-11 are pending.

 Response to Arguments
3.        Applicant's arguments filed September 02, 2022,  have been fully considered but they are not persuasive.
        In the remarks filed, applicant argues prior art of record fails to disclose the newly amended claim limitation of independent claim 1. The office respectfully disagrees. Prior art of record discloses different operation periods wherein touch coordinates a1 to a5, which are sensed by the input panel 110 during a certain period (i.e. first period), and touch coordinates b1 to b3 that are resampled by the processor 140 based on an update period (i.e. second period). Thus the operation/touch input detection and sampling is done at a given period wherein said prior art identify a relationship between a second period and the first period. 

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claim(s) 1, 2 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub NO 2017/0131832).


As in claim 1, Lee et al discloses an electronic device (Abstract and Fig 1) comprising: 
a processor; (Fig 1 item 140)
and a touch-screen display (Fig 1 and Par 0010, 0036 & 0038) configured to transfer data to the processor, the data comprising one or more touch events based on a first period, (Fig 1, Fig 6 and Par 0010) discloses electronic device includes a display, an input panel configured to periodically sense touch coordinates corresponding to a touch manipulation of a user, and a processor configured to periodically receive the touch coordinates from the input panel
wherein the processor (Fig 1 item 140) is configured to: identify a relationship between a second period and the first period, wherein the second period is related to a resampling period of the processor, determine to  identify movement speeds of the one or more touch events, based on the relationship between the second period and the first period, determine a resampling time based on the movement speeds during a second period, the second period being determined based on the first period and the movement speeds, and resample the data based on the resampling time. (Par 0010, 0048-0049, 0056 and Fig 3, 6) discloses identifying movement of the touch event based on the processor configured to periodically receive the touch coordinates from the input panel and determine whether the touch manipulation moves based on the variation of the touch coordinates by resampling coordinates of the touch coordinates based on an update period; wherein touch coordinates a1 to a5, which are sensed by the input panel 110 during a certain period (i.e. first period), and touch coordinates b1 to b3 that are resampled by the processor 140 based on an update period (i.e. second period). But Lee et al fails to explicitly disclose discloses identifying movement speed of the one or more touch events. However (Fig 2-4 and Par 0061) discloses identifying movement of the one or more touch events based on movement distance of a touch manipulation over time (i.e. where speed would be based on time and distance moved). Thus speed at which a touch movement of a user is processed is determined. Therefore given Lee et al discloser wherein movement of the touch event is determined based on resampling time of touch events at a given distance and over time period (see fig 3-4). It would have been obvious to an ordinary skill person in the art at the time of the invention to identify movement speeds of the one or more touch events based on its travel distance and time variable.

As in claim 2, Lee et al discloses the electronic device of claim 1, wherein the processor (Fig 1 item 140) is further configured to: based on the second period being an integer multiple of the first period (Fig 3, 4) discloses first and second period wherein the second period would obviously be integer multiple of the first period, determine to identify the movement speeds of the one or more touch events. (Fig 2-4 and Par 0061) discloses identifying movement of the one or more touch events based on movement distance of a touch manipulation over time (i.e. where speed would be based on time and distance moved).

As in claim 5, Lee et al discloses the electronic device of claim 1, wherein the one or more touch events comprise a first touch event and a second touch event generated after the first touch event (Fig 2-3 item a1-a6), and wherein the data further comprises coordinates and times at which the first touch event and the second touch event are generated, respectively. (Fig 2-4 and Par 0049, 0061 and Par 0111) discloses touch events having coordinates and time at which touch events are generated.

As in claim 6, Lee et al discloses the electronic device of claim 5, wherein the resampling time is included in a time period having a predetermined length based on a time at which data of the first touch event is transmitted and a time at which data of the second touch event is transmitted, and wherein resampling of the data functions as data representing the time period. (Fig 2-4 and Par 0065) discloses resampling time is included in a time period having a predetermined length based on a time the data of the touch event is transmitted.

As in claim 7, Lee et al discloses the electronic device of claim 5, wherein, when resampling the data, the processor is further configured to: interpolate or extrapolate the coordinates at which the first touch event is generated and the coordinates at which the second touch event is generated. (Fig 2-4 and Par 0048) discloses the processor resamples the data wherein resampled touch coordinates may be determined by using interpolation or extrapolation.

As in claim 8, Lee et al discloses the electronic device of claim 5, wherein, when determining the resampling time, the processor is further configured to: based on the movement speeds being within a first range, determine that the resampling time corresponds to a time at which the second touch event is transmitted, and based on the movement speeds being within a second range different from the first range, determine that the resampling time is between a time at which the first touch event is transmitted and the time at which the second touch event is transmitted. (Par 0046, Fig 2) discloses the processor may determine that touch coordinates, which are sensed for the first time on one successive touch manipulation, correspond to a touch down event; which are sensed last on one successive touch manipulation, correspond to a touch up event; that are sensed for a first time or for a last time on one successive touch manipulation correspond to a touch move event.

As in claim 9, Lee et al discloses the electronic device of claim 8, wherein the processor is further configured to: based on the movement speeds being within a third range different from the first and second ranges, determine that the resampling time is between the time at which the first touch event is transmitted and the time at which the second touch event is transmitted, and wherein a relative position of the resampling time corresponds to a relative position of the movement speeds in the third range. (Par 0046, Fig 2) discloses the processor may determine that touch coordinates, which are sensed for the first time on one successive touch manipulation, correspond to a touch down event; which are sensed last on one successive touch manipulation, correspond to a touch up event; that are sensed for a first time or for a last time on one successive touch manipulation correspond to a touch move event.

As in claim 10, Lee et al discloses the electronic device of claim 7, wherein the processor is further configured to: in response to the movement speeds satisfying a predetermined condition while the resampled data is acquired based on extrapolation, control the resampling time such that the resampled data is acquired based on an interpolation. (Fig 2-4 and Par 0056) discloses acquiring resampled data based on an interpolation. Wherein touch coordinates a1 to a5, which are sensed by the input panel during a certain period (e.g., 10 ms), and touch coordinates b1 to b3 that are resampled by the processor based on an update period of display. Thus the processor may determine the resampling coordinates (i.e. data) by using interpolation.

As in claim 11, Lee et al discloses the electronic device of claim 10, wherein the movement speeds comprise a first movement speed corresponding to a first time period and a second movement speed corresponding to a second time period after the first time period, and wherein the predetermined condition corresponds to the first movement speed being equal to or greater than a predetermined first value and the second movement speed being equal to or less than a predetermined second value. (Fig 2-4 and Par 0056) discloses acquiring resampled data based on an interpolation; wherein touch coordinates a1 to a5, which are sensed by the input panel during a certain period (e.g., 10 ms), and touch coordinates b1 to b3 that are resampled by the processor based on an update period of display. If the second touch coordinates a2 is received from the input panel the processor may determine the first resampling coordinates for b1 by using extrapolation and if the third touch coordinates for a3 are received from the input panel, the processor may determine the second resampling coordinates for b2 by using interpolation.

Allowable Subject Matter
7.        Claim(s) 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626  
        11/30/2022